 Case 2:20-cv-00109-JRG Document 46 Filed 10/15/20 Page 1 of 2 PageID #: 699




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 SOVEREIGN PEAK VENTURES,                     §
 LLC,                                         §
                                              §
         Plaintiff,                           §
                                              §   JURY TRIAL DEMANDED
 v.                                           §
                                              §   CIVIL ACTION NOS. 2:20-CV-00107-JRG
 LG ELECTRONICS, INC., and                    §                     2:20-CV-00108-JRG
 LG ELECTRONICS U.S.A., INC.,                 §                     2:20-CV-00109-JRG
                                              §
        Defendants.                           §

         PLAINTIFF’S NOTICE OF SERVICE OF INITIAL AND ADDITIONAL
                               DISCLOSURES

       Plaintiff Cellular Communications Equipment LLC notifies the Court that Plaintiff served its

initial and additional disclosures on Defendants LG Electronics, Inc. (“LG KR”) and LG Electronics

U.S.A., Inc. (“LG USA”) (collectively “LG” or “Defendants”) on October 14, 2020 through their

counsel of record. Service was made via electronic mail.

Dated: October 15, 2020                                     Respectfully submitted,
                                                            /s/ Patrick J. Conroy
                                                            Patrick J. Conroy
                                                            Texas Bar No. 24012448
                                                            T. William Kennedy Jr.
                                                            Texas Bar No. 24055771
                                                            Jonathan H. Rastegar
                                                            Texas Bar No. 24064043
                                                            Jerry D. Tice, II
                                                            Texas Bar No. 24093263

                                                            BRAGALONE CONROY PC
                                                            2200 Ross Avenue
                                                            Suite 4500W
                                                            Dallas, TX 75201
                                                            Tel: (214) 785-6670
                                                            Fax: (214) 785-6680
                                                            pconroy@bcpc-law.com
                                                            bkennedy@bcpc-law.com
 Case 2:20-cv-00109-JRG Document 46 Filed 10/15/20 Page 2 of 2 PageID #: 700




                                                            jrastegar@bcpc-law.com
                                                            jtice@bcpc-law.com

                                                            Attorneys for Plaintiff
                                                            Sovereign Peak Ventures, LLC



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on October 15, 2020, the foregoing document was

electronically filed in compliance with Local Rule CV-5(a) and was served on all counsel of record

who have consented to electronic service, per Local Rule CV-5(a)(3).

                                                            /s/ Jonathan H. Rastegar
                                                            Jonathan H. Rastegar
